DETAILED ACTION
Claims 1-20 are pending in the instant application, Applicant having amended claims 1, 10, and 18.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1-20:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
In accordance with the 2019 Patent Eligibility Guidance (2019 PEG), Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.
Step 2A – Prong One looks at the claims to see if they recite a judicial exception, either a law of nature, natural .
Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. The instant claims recite the mathematical concept of an algorithm for determining the optimal assignment of service people to customers. 
Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The instant claims recite a certain method of organizing human activity of generates rule-based task for processing a request for a seating reservation or assignment.
Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the 
The claims recite a mental process of determining what location to seat customers at and what server to assign to them.

Step 2A – Prong 2 is directed to determining if the claims recite any limitations beyond the identified abstract idea and if those limitations are integrated into a practical application. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
The limitations of the instant claims only add mere instructions to implement an abstract idea on a computer, merely using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
Step 2B concerns analyzing the claims for additional elements and if they raise the claims as a whole to be directed towards “significantly more” than the identified abstract idea, and thus patent eligible.
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements recite the use of a generic computer performing generic computing tasks. Taken as an ordered combination, the claim elements are directed to limitations that are not enough to qualify as 
The dependent claims are directed to a similar (albeit narrower) abstract idea as identified above. The additional elements (if any) recited in the dependent claims are also of a well-understood, routine, and conventional nature to not amount to “significantly more” than the identified abstract idea. As such, claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramchandani, US 2012/0265622, in view of Freishtat, US 2004/0153368.
As to claim 1:
providing executable instructions to a hardware processor from a non-transitory computer-readable storage medium causing the hardware processor to perform processing comprising:


obtaining, by the hardware processor, executable instructions that executed on a hardware processor from a non-transitory computer-readable storage medium with the executable instructions representing a retail manager, metrics relevant to a state of a retail establishment, wherein obtaining further includes 
obtaining, by the hardware processor, the at least one metric from historically collected metrics and real-time collected metrics for the state, 
identifying, by the hardware processor, from the historically collected metrics and the real-time collected metrics names of customers, loyalty accounts for the customers, transaction histories for the customers, total annual amount spent at the retail establishment by each of the customers, preferences of the customers, waiter identifications for waiters, waiter rotations for each waiter, average revenue for each waiter, a revenue ranking for each waiter, station rankings or service location rankings, a quality rating for each waiter, the service locations identified as available tables, current waiter to section assignments, and current load of each waiter, and 
identifying, by the hardware processor, from the state of the retail establishment existing staff at the retail establishment that are on duty, service locations for the retail establishment in use, capacity associated with the existing staff at the retail establishment, other service locations that are available for use, and current customers that are known to be present at the retail establishment
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. 
In particular, total annual amount spent at the retail establishment by each of the customers is a subset of transaction histories for the customer, as the total amount spent is the simple sum of the amount spent during each transaction. Station ranking or service location ranking is the technical way to refer to starting with “the best table in the house” and working down to the least desirable table. 
It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the 
Ramchandani teaches retail establishments have employees to serve the needs of their customers but does not explicitly teach that employees might leave the establishment during some part of the day, otherwise known as going off shift and otherwise not being available to work. While it is well within the capacity of one having ordinary skill in the art of buying stuff from a retail establishment to understand that employees aren’t always available, Freishtat (abstract) teaches that “The system creates and indexes information on available sales associates and their performance, selling capabilities and product expertise”, thus teaching the capacity of the existing staff.

suggesting, by the hardware processor: a service location for a customer and a service person to assist the customer based on evaluation of the metrics and the state, wherein suggesting further includes identifying from the information within the state: the service location, the customer, and the service person selected from the existing staff at the retail establishment;
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the additional types of data, as they all act to give a better theoretical model of the restaurant environment.
Ramchandani teaches retail establishments have employees to serve the needs of their customers but does not explicitly teach that employees might leave the establishment during some part of the day, otherwise known as going off shift and otherwise not being available to work. While it is well within the capacity of one having ordinary skill in the art of buying stuff from a retail establishment to understand that employees aren’t always available, Freishtat (abstract) teaches that “The system creates and indexes information on available sales associates and their performance, selling capabilities and product expertise”, thus teaching the capacity of the existing staff.

presenting, by the hardware processor,
the service location and an identifier for the service person in a screen rendered on a display of an agent device, wherein presenting further includes presenting the service location and the identifier within a graphical user interface, wherein the service location is a table assignment within the establishment, and 
providing, by the hardware processor, the graphical user interface within the screen rendered on the display
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. In particular, figure 3 shows that presenting the location of a table assignment via a GUI is within the capability of one having ordinary skill in the art, as Fig 3 shows what is exemplar of how table assignments are made and how a software analogy would look. It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the additional types of data, as they all act to give a better theoretical model of the restaurant environment.

overriding, by the hardware processor,, the service location and the identifier when an agent operating the agent device provides through the graphical user interface an agent-provided identifier associated with an agent-determined service person as an override by receiving the agent-provided identifier from the graphical user interface; and
updating, by the hardware processor, the real-time collected metrics to reflect the override ensuring that the service person associated with the identifier is not assigned to the customer during visits of the customer to the retail establishment
Ramchandani (paragraphs 125-134) teaches concerning a system created engagement plan, but does not explicitly teach concerning an agent override of this plan. However, one having ordinary skill in the art at the time of the application would understand from the teaching of Ramchandani that a manager’s judgement can be used to override the system’s recommendations, as the system of Ramchandani is based upon data selected partially worker and management judgement (paragraph 131 allows for the manager to choose a server from among those on the engagement plan).  
Additionally, Ramchandani (paragraphs 73 and 106) teaches concerning making assignments based on a customer’s preferences 
Ramchandani (paragraphs 9-10, 97, 103, and 112) teaches concerning revenue generation concerns as a function of customer satisfaction. It is well within the ability of one having ordinary skill in the art of restaurant management to understand from Ramchandani and Freishtat that revenue is driven by good waiters encouraging customer spending, and thus to measure revenue on a per-waiter basis. 
Additionally, Ramchandani (paragraphs 29 and 103) teaches improving the effectiveness of agent assignments and helps transform customer interaction centers into profitable revenue source that quickly resulting in higher sales and greater customer satisfaction. Because customer satisfaction is often a result of less guesswork, one having ordinary skill in the art of the restaurant business would apprehend from Ramchandani’s teaching that providing consistent service personnel assignments and seating assignments to all customers that visit the retail 
One having ordinary skill in the art could combine the teachings of Ramchandani and Freishtat because they are both directed to providing customer service in a variety of settings, both including retail (which can be seen as including restaurants). The combination would be predictable because they represent complementary analytical techniques.
It would be obvious to one skilled in the art at the time of the invention to combine Ramchandani and Freishtat. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).

As to claim 2 (of 1):
wherein obtaining further includes receiving a request for a proposed service location and a proposed service person that initiates the obtaining of the metrics.
Ramchandani (paragraphs 108 and 125)

As to claim 3 (of 2):
wherein receiving further includes acquiring the request from the agent of the retail establishment.


As to claim 4 (of 2):
wherein receiving further includes acquiring the request from the customer through a customer-operated device.
Ramchandani (paragraphs 60, 108, and 125) where the request consists of the customer entering the restaurant.

As to claim 5 (of 2):
wherein receiving further includes acquiring the request from the agent of the retail establishment, the agent enters the request into the agent device, the agent device one of: a terminal device, a Point-Of-Sale device, a tablet, a laptop, a phone, and a wearable processing device.
Ramchandani (paragraphs 116-117)

As to claim 6 (of 2):
wherein receiving further includes acquiring the request from the customer, the customer enters the request into a customer-operated device, the customer-operated device one of: a kiosk, a Self-Service Terminal, a tablet, a laptop, a phone, and a wearable processing device.


As to claim 7 (of 1):
wherein obtaining further includes acquiring the metrics from a local server that is local to the retail establishment.
Ramchandani (paragraph 125)

As to claim 8 (of 1):
wherein obtaining further includes acquiring the metrics from a remote server that is external and remote from the retail establishment.
Ramchandani (paragraphs 247-248) where the remote server is the distributed network architecture.

As to claim 9 (of 1):
wherein suggesting further includes using a weighted evaluation for the metrics, wherein a customer defined metric associated with the at least one metric is weighted more heavily than other metrics associated with the at least one metric.
While Ramchandani teaches concerning simple evaluation, Ramchandani does not teach weighted analysis. However, Freishtat (paragraphs 20 and 24) teaches concerning weighted 
One having ordinary skill in the art could combine the teachings of Ramchandani and Freishtat because they are both directed to providing customer service in a variety of settings, both including retail (which can be seen as including restaurants). The combination would be predictable because they represent complementary analytical techniques.
It would be obvious to one skilled in the art at the time of the invention to combine Ramchandani and Freishtat. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).

As to claim 10:
evaluating, by the hardware processor, historical and real time metrics relevant to operation of a retail establishment in view of a current state of the retail establishment and a current customer requesting service at the retail establishment along with a total annual amount spent by the current customer at the retail establishment, wherein evaluating further includes 
identifying, by the hardware processor, the current state as existing staff on duty at the retail establishment, service locations in use at the retail establishment, and other service locations available for use at the retail establishment, and specific customers known to be present at the retail establishment, and identifying, by the hardware processor, the current customer from state and included with the specific customers;
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. In particular, total annual amount spent at the retail establishment by each of the customers is a subset of transaction histories for the customer, as the total amount spent is the simple sum of the amount spent during each transaction. It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the additional types of data, as they all act to give a better theoretical model of the restaurant environment.

resolving, by the hardware processor, a current service location within the retail establishment for the current customer and a current service person to assist the customer with service while at the current service location, wherein resolving further includes identifying the current service person from the state and included as one of the existing staff on duty, wherein the current service location is a table assignment with the retail establishment;
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. In particular, figure 3 shows that presenting the location of a table assignment is within the capability of one having ordinary skill in the art, as Fig 3 shows what is exemplar of how table assignments are made. It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the additional types of data, as they all act to give a better theoretical model of the restaurant environment.

providing, by the hardware processor, the current service location and the current service person to an agent device for communication to the current customer, wherein providing further includes presenting the current service location and the current service person within a graphical user interface provided to the agent device
overriding, by the hardware processor, the current service location and the current service person to be overridden by an agent that operates the agent device through the graphical user interface with an agent-provided current service location and an agent-provided identifier associated with an agent-determined current service person as an override.
updating, by the hardware processor, service manager, the real time collected metrics to reflect the override ensuring that the current service person is not assigned to the current customer during visits of the current customer to the retail establishment.
Ramchandani (paragraphs 29, 42, 106, 116-117, and 125-130) teaches where the metric is (at least) the customer preferred status, the location is the seating profile, and the service person is the favorite waiter. Ramchandani does not explicitly teach every type of data claimed, but the teaching of Ramchandani shows that one having ordinary skill in the art of the restaurant business would apprehend all of these types of data. It would be obvious to one having ordinary skill in the art at the time of the invention to modify Ramchandani with the 
Ramchandani (paragraphs 125-134) teaches concerning a system created engagement plan, but does not explicitly teach concerning an agent override of this plan. However, one having ordinary skill in the art at the time of the application would understand from the teaching of Ramchandani that a manager’s judgement can be used to override the system’s recommendations, as the system of Ramchandani is based upon data selected partially worker and management judgement (paragraph 131 allows for the manager to choose a server from among those on the engagement plan).
Ramchandani (paragraphs 9-10, 97, 103, and 112) teaches concerning revenue generation concerns as a function of customer satisfaction. It is well within the ability of one having ordinary skill in the art of restaurant management to understand from Ramchandani and Freishtat that revenue is driven by good waiters encouraging customer spending, and thus to measure revenue on a per-waiter basis. 
Additionally, Ramchandani (paragraphs 29 and 103) teaches improving the effectiveness of agent assignments and helps transform customer interaction centers into profitable revenue source that quickly resulting in higher sales and greater customer satisfaction. Because customer satisfaction is often a 

As to claim 11 (of 10):
wherein evaluating further includes obtaining the historical and real time metrics as: rankings for current service locations within the retail establishment, rankings for current service personnel available at the retail establishment, and preferences known for the current customer with respect to the current service locations and the current service personnel.
While Ramchandani teaches concerning simple evaluation, Ramchandani does not teach weighted analysis. However, Freishtat (paragraph 20) teaches ranking sales associates (the service personnel of the instant application). From the teaching of Ramchandani concerning desirability of different tables and the teaching of Freishtat concerning the ranking of different sales associates, one having ordinary skill in the art at the time of the application would understand that the scarce resource of locations is similarly subject to supply and demand pressures. From this, one having ordinary skill would apply the 

As to claim 12 (of 10):
wherein resolving further includes resolving an alternative service location and an alternative service person with the current service location and the current service person.
While Ramchandani teaches concerning simple assignment based on customer preference, Ramchandani does not teach alternative locations or service personnel. However, Freishtat (paragraph 25) teaches an alternative product or service. The rationale for combining Ramchandani and Freishtat given above applies.

As to claim 13 (of 12):
wherein providing further includes permitting the current customer to select between the current service location and the alternative service location, and permitting the current customer to select between the current service person and the alternative service person through the graphical user interface, and wherein the current customer operates the agent device.
While Ramchandani teaches concerning customer devices (paragraph 60 and claim 6) and simple assignment based on 

As to claim 14 (of 10):
wherein providing further includes sending identifiers for the current service location and the current service person as a text message to a mobile device of the current customer.
Ramchandani (paragraphs 112, claims 6, and 33)

As to claim 15 (of 10):
wherein providing further includes rendering identifiers for the current service location and the current service person to a display of the agent device operated by the agent of the retail establishment.
Ramchandani (paragraphs 116-117)

As to claim 16 (of 10):
wherein providing further includes rendering identifiers for the current service location and the current service person to a display of customer-operated device operated by current customer.


As to claim 17 (of 10):
receiving, by the hardware processor, an override that changes either the current service location or the current service person, and updating the real time metrics to reflect the override.
While Ramchandani teaches concerning simple evaluation, Ramchandani does not teach weighted analysis. However, Freishtat (paragraph 20) teaches a change to the assignment rules, which is equivalent to an override of the instant application.

As to claims 18-20, the claims recite elements substantially similar to those recited in claims 1-7. Thus, the art and rationale of claims 1-7 applies. 

Response to Arguments
Applicant's arguments filed August 18, 2020 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant’s arguments are unpersuasive because they are Applicant’s opinion unsupported by evidence or rationale.

Concerning the rejection under 35 USC 103:
Applicant’s argument is unpersuasive because “capacity” of the available sales staff includes simply the total number of employees available to serve customers, which is taught by Freishtat.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/Leland Marcus/
Primary Examiner
Art Unit 3623